                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


  UNITED STATES OF AMERICA,
                                                              DOCKET NO. 3:17-CR-182-MOC
                         Plaintiff,
                                                            Reply to Government’s Response in
           vs.
                                                           Opposition to Defendant’s Motion to
                                                           Dismiss Count Two of the Indictment
  ALEXANDER SAMUEL SMITH

                         Defendant.


        The government utilizes the wrong legal standard to oppose dismissing Count Two of the

Indictment for violating the multiplicity doctrine. Under Fourth Circuit precedent, the determinative

issue is Congress’ intended prosecution unit for 18 U.S.C. § 1001. Under the statute’s plain language,

and/or the rule of lenity, Mr. Smith’s alleged false statements, occurring on the same day, during the

same interview, with the same agents, constitutes only a single violation of 18 U.S.C. § 1001. The

Court should grant Mr. Smith’s Motion. (Dkt. #71).

                                              Argument

        Mr. Smith is charged with two violations of the same statutory provision, 18 U.S.C. §

1001(a) (2). Indictment, Dkt. #3. The government’s proposed analysis, however, is that used when

the challenge is to “a violation of two distinct statutory provisions….” Gov’t Response in Opp, Dkt. #73

at 2 (emphasis added).

        “When a defendant is charged with multiple violations of the same statute arising from the

same course of conduct, the court must consider “[w]hat Congress has made the allowable unit of

prosecution’….” United States v. Shrader, 675 F.3d 300, 313 (4th Cir. 2012) (quoting Bell v. United

States, 349 U.S. 81, 81 (1952)). This is the standard has been consistently applied in the Fourth


                                                       1
Circuit’s binding authorities. Id. at 312-14 (separate counts of 18 U.S.C. § 2261(A)(2) required

determining unit of prosecution); United States v. Elliott, 849 F.2d 886 (4th Cir. 1988) (separate counts

of 21 U.S.C. § 841 required determining unit of prosecution); Thomas v. Warden, Md. State Penitentiary,

683 F.2d 83, 84 (4th Cir. 1982) (whether Double Jeopardy violated by separate counts of Maryland

Armed robbery statute required determining unit of prosecution); United States v. Johnson, 612 F.2d

843 (4th Cir. 1979) (separate counts of 18 U.S.C. § 659 required determining unit of prosecution);

United States v. Mason, 611 F.2d 49, 51-52 (4th Cir. 1979) (simultaneous receipt of multiple weapons

on the same day comprised only single violation of § 922(h), because unit of prosecution was

ambiguous).

        The government does not address the multiplicity violation under the correct legal

framework and instead invites the Court to contradict these binding authorities in favor of an

unpublished opinion, United States v. Jameson, 972 F.2d 343, at *10 (4th Cir. 1992), which borrowed

the Ninth Circuit test that originated in United States v. Olsowy, 819 F.2d 930 (9th Cir. 1987). The

Ninth Circuit in that case was considering whether the same false statement could permissibly

violate two distinct statutory provisions. See id. at 934 (considering whether three counts of violating 18

U.S.C. § 1001 were multiplicitous with one count of violating 18 U.S.C. § 287) (emphasis added).

        Counts One and Two in this cases concern Mr. Smith’s alleged false statements, occurring

on the same day, during the same interview, with the same agents, in violation of a single statute, 18

U.S.C. § 1001 (a) (2), and consequently, constitutes only a single violation of 18 U.S.C. § 1001. The

Court should grant Mr. Smith’s Motion

                                                Conclusion
        For these reasons and the reasons set forth in his Motion (Dkt. #71), the Court should find

the Indictment multiplicitous and order the government to elect a count to dismiss, or, in the

alternative, merge the two false statements into theories of liability for a single offense, United States
                                                         2
v. Diboh, No. 5:17-CR-176-FL-1, 2018 WL 576846, at *5 (E.D.N.C. Jan. 26, 2018) (finding counts

multiplicitous pretrial and ordering that the two theories of liability be merged into a single count). 1




Dated: March 17, 2019                                Respectfully Submitted,


                                                     s/ Kevin A. Tate
                                                     Kevin A. Tate
                                                     NC Bar 38548
                                                     Senior Litigation Counsel
                                                     e-mail: kevin_tate@fd.org
                                                     Melissa S. Baldwin
                                                     Assist. Federal Public Defender
                                                     Melissa_Baldwin@fd.org
                                                     Federal Public Defender for the
                                                     Western District of North Carolina
                                                     129 West Trade Street, Suite 300
                                                     Charlotte, NC 28202
                                                     (704) 374-0720
                                                     Fax: (704) 374-0722
                                                     Counsel for Alexander Samuel Smith




      1The government also suggests that the Court hold in abeyance this determination until sentencing, but offers no
      substantive reason for doing so and such a course would not remedy the prejudice to Mr. Smith for falsely
      suggesting to the jury that he committed several crimes, when, in fact, he committed only one.
                                                             3
                            CERTIFICATE OF SERVICE


    I Kevin A. Tate, hereby certify that on this the 17th day of March, 2019, the foregoing
Reply to Government’s Response in Opposition to Defendant’s Motion to Dismiss Count
Two of the Indictment was served electronically through ECF filing upon all referenced
counsel at their electronic mail address on file with the Court.

      Michael E. Savage
      Assistant United States Attorney
      U.S. Attorney's Office
      227 West Trade Street, Suite 1650
      Charlotte, North Carolina 28202
      Telephone: (704) 338-3166
      Fax: (704) 227-0197
      Email: mike.savage2@usdoj.gov




                         s/ Kevin A. Tate
                         Kevin A. Tate
                         Counsel for Alexander Smith




                                              4
